MEMORANDUM***
Complete Sales Representation, Inc. appeals from the district court’s denial of its *173motion for attorneys’ fees and costs following our remand in CDM Manufacturing Co., v. Complete Sales Representation, Inc., No. 01-56138, 50 Fed-Appx. 348 decided October 29, 2002.
The appeal is without merit. Complete Sales was not a prevailing party on any claim under any statute authorizing fees. Its interests at all times were aligned with those of its related co-defendant company, Corry Manufacturing. We affirmed a substantial damage award against Corry in the prior appeal.
The order of the district court is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.